DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa, et al. (US 2010/0256271).
	In reference to Claim 1, Hasegawa discloses a powder material ([0141], [0149]) to be used in a method for producing a three-dimensional shaped object by repeating preheating of a powder material ([0027]-[0028]) containing coated particles ([0037]) and selective laser beam irradiation ([0204]) onto the thin layer of the powder material to laminate a plurality of shaped object layers in which at least portion of the coated particle is fused with at least portion of another coated particle ([0053], [0101]-[0109], [0118]), wherein the coated particle comprises a core resin and a shell material with which the core resin is coated and which is composed of an inorganic material ([0118], [0181], [0186], [0210]), the average linear expansion coefficient of the core resin in the range of 20 to 100°C is 5 to 240 based on the average linear expansion coefficient of the shell material in the range of 20 to 100°C ([0012], [0157]-[0163], [0200], using https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html to show the linear expansion coefficients), and the shell material breaks in the range of the softening temperature of the core resin or higher and the softening temperature + 50°C or lower ([0122], [0200]).

In reference to Claim 2, Hasegawa discloses the material of Claim 1, as described above.
Hasegawa discloses the shell material of the coated particle has a thickness of 1 to 49 nm ([0054], [0099], [0125]).

In reference to Claim 3, Hasegawa discloses the material of Claim 1, as described above.
Hasegawa discloses the shell material is composed of an inorganic material comprising silicon ([0102]-[0108]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742